'33 Act File No. 333-153343 '40 Act File No. 811-8301 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION UNDER THE SECURITIES ACT OF 1933 Pre-effective Amendment No. 1 þ Post-effective Amendment No. o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 140 þ (Check appropriate box or boxes.) NATIONWIDE VLI SEPARATE ACCOUNT-4 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza Columbus, Ohio 43215 (Address of Depositor’s Principal Executive Offices)(Zip Code) Depositor’s Telephone Number, including Area Code:(614) 249-7111 Robert W. Horner, III, Vice President and Secretary, One Nationwide Plaza Columbus, Ohio 43215-2220 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after effectiveness of registration statement (February 1, 2009 requested). The Registrant hereby agrees to amend this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Nationwide MarathonSM CVUL Corporate Owned Flexible Premium Adjustable Variable Universal Life Insurance Policies issued by Nationwide Life Insurance Company through Nationwide VLI Separate Account-4 The date of this prospectus is February 1, 2009. PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex, and this prospectus is designed to help you become as fully informed as possible in making your decision to purchase or not to purchase this variable life insurance policy.We encourage you to take the time to understand the Policy, its potential benefits and risks, and how it might or might not benefit you.In consultation with your financial adviser, you should use this prospectus in conjunction with the Policy and composite illustration to compare the benefits and risks of this Policy against those of other life insurance policies and alternative investment instruments. Please read this entire prospectus and consult with a trusted financial adviser.If you have Policy-specific questions or need additional information, contact us.Also, contact us for free copies of the prospectuses for the mutual funds available in the Policy. Telephone: 1-877-351-8808 TDD: Internet 1-800-238-3035 www.nationwide.com U.S. Mail: Nationwide Life Insurance Company Corporate Insurance Markets One Nationwide Plaza (1-11-08) Columbus, OH43215-2220 You should carefully read your Policy along with this prospectus. This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This Policy is NOT: FDIC insured; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. This Policy MAY decrease in value to the point of being valueless. The purpose of this Policy is to provide corporate entities a vehicle to informally finance certain employee benefit plans If your primary need is not life insurance protection, then purchasing this
